IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00213-CR

                                IN RE PERRY DIXON



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2021-1091-1
                                  ______________

                                 Original Proceeding


                            MEMORANDUM OPINION


       On August 26, 2021, Perry Dixon filed a petition for writ of mandamus in this

Court, requesting that we issue a writ compelling the trial judge, the Honorable Thomas

West of the 19th District Court, to rule on his pretrial application for writ of habeas corpus

purportedly filed in the trial court on April 4, 2021. And although Dixon’s mandamus

petition is difficult to understand, it also appears that Dixon complains about the trial

court’s failure to rule on his motion to reduce bail purportedly filed on July 26, 2021.

       At the outset, we note that Dixon has not complied with Texas Rule of Appellate

Procedure 52.3. See TEX. R. APP. P. 52.3. Among other things, Dixon has not provided a
Rule 52.3(j) certification, nor has he attached necessary documents in an appendix. See

id. at R. 52.3(j) (“The person filing the petition must certify that he or she has reviewed

the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record.”); see also id. at R. 52.3(k) (noting

the necessary contents of the appendix to a petition for writ of mandamus). Because

Dixon’s appendix is deficient under Rule 52.3(k), the mandamus record is also deficient

under Rule 52.7. See id. at R. 52.7 (providing that the relator must file a record containing

“a certified or sworn copy of every document that is material to the relator’s claim for

relief and that was filed in any underlying proceeding”). The absence of a mandamus

record makes it difficult to ascertain what has happened in the trial court. Additionally,

it does not appear that Dixon served his mandamus petition on all necessary parties. See

id. at R. 9.5. In fact, in his certificate of service, Dixon indicates that this mandamus

petition was served solely on this Court.

       Nevertheless, in a separate, but related, filing in appellate cause number 10-21-

00248-CR, Dixon acknowledged that the trial court entered a ruling on his application for

writ of habeas corpus on September 2, 2021, although Dixon complains that this ruling

was actually on a separately-filed motion to reduce bail. In appellate cause number 10-

21-00248-CR, the certified Clerk’s Record includes a handwritten order signed by the trial

judge on September 2, 2021, stating the following: “(Motion denied) Application for writ

of habeas corpus is denied due to the nature and circumstances of the allegation, the


In re Dixon                                                                            Page 2
safety of the victim[,] and the safety of the community.” Based on this language, it

appears that the trial court ruled on Dixon’s habeas application and motion to reduce bail

on September 2, 2021, thus rendering this mandamus proceeding moot. See In re Bonilla,

424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (dismissing a petition for writ of mandamus

because the matter is moot given that the information sought by relator was provided to

him); see also State ex rel. Eidson v. Edwards, 793 S.W.2d 1, 4 (Tex. Crim. App. 1990)

(dismissing a petition for writ of mandamus on original submission on the grounds that

the relief sought was moot); State ex rel. Holmes v. Denson, 671 S.W.2d 896, 899 (Tex. Crim.

App., 1984) (dismissing a mandamus petition on the ground that the relief sought had

become moot and noting that “there is nothing to mandamus, ergo mandamus does not

lie”). Accordingly, we dismiss Dixon’s petition for writ of mandamus.




                                                         STEVE SMITH
                                                         Justice

Before Chief Justice Gray,
       Justice Smith,
       and Justice Rose1
Petition dismissed
Opinion delivered and filed December 15, 2021
Do not publish
[OT06]




        1The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

In re Dixon                                                                                         Page 3